Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 7 objected to because of the following informalities:  The status identifier is marked (Withdrawn), however, as this case was not restricted, claim 7, which appears to have been moved into independent claim 1, should be marked (Canceled).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott (U.S. 20110095484) in view of Spagnuolo (WO 2012001536)
Regarding claim 1, Scott discloses a device for use as sporting equipment, the device comprising an elongate pole (Fig. 4, elongate pole 20) detachably coupled (Par. 41, stand 40 releasably but securely hold apex 10, aperture 45 can be formed with additional features such as threads i.e. tapped) with a base having a planar bottom side (Fig. 4, base 40 has planar bottom side, Par. 42, bottom 50 of stand 40 is substantially flat) 
However, Scott does not disclose a perimeter of the base forms the shape of a polygon having an odd number of sides
	Spagnuolo discloses a perimeter of the base forms the shape of a polygon having an odd number of sides (Pg. 4 Lns. 5-7, base can have different geometric form, such as pentagonal)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the base shape of Scott (Par. 42, Scott notes stand can be other shapes than cylindrical) to the pentagonal shape, as disclosed by Spagnuolo to provide a desired base shape for design purposes. 
Regarding claim 2, Scott discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Scott discloses the base has a planar top side (Fig. 4, base 40 has planar top side). 
Regarding claim 3, Scott discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Scott discloses the top side of the base and the planar bottom side of the base (Fig. 4, base 40 has planar top and bottom sides) and while Scott does not explicitly disclose the height measures less than 5% of a length measurement of the elongate pole, this would be a matter of optimum range and The court found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the height of Scott to provide a desired height of the base to provide sufficient stability without being overly large.  
Regarding claim 4, Scott discloses the claimed invention substantially as claimed, as set forth above in claim 1.  
Scott discloses the top side of the base and the planar bottom side of the base (Fig. 4, base 40 has planar top and bottom sides) and while Scott does not explicitly disclose the height measures less than 5% of a length measurement of the elongate pole, this would be a matter of optimum range and The court found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the height of Scott to provide a desired height of the base to provide sufficient stability without being overly large.  
Regarding claim 5, Scott discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Scott discloses the base and elongate pole are detachably coupled by means of a tapped aperture in the base and a corresponding pattern of threading located at a base end of the elongate pole (Par. 41, stand 40 releasably but securely hold apex 10, aperture 45 can be formed with additional features such as threads i.e. tapped) 
Regarding claim 6, Scott discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Scott discloses the base and the elongate pole and while does not explicitly disclose the width of the base is no more than 20% of a length measurement, would be a matter of optimum range and The court found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the base width of Scott to provide a desired width of the base to provide sufficient stability without being overly large.  
Regarding claim 11, Scott discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Scott discloses the base is made of a lightweight material (Par. 41, base 40 is molded from plastic). 
Regarding claim 12, Scott discloses the claimed invention substantially as claimed, as set forth above in claim 1.  
Scott discloses the top side of the base and the planar bottom side of the base (Fig. 4, base 40 has planar top and bottom sides) and while Scott does not explicitly disclose a diameter of the base is within a range of 15cm to 35cm and the court found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the height of Scott to provide a desired height of the base to provide sufficient stability without being overly large.  
Regarding claim 13, Scott discloses the claimed invention substantially as claimed, as set forth above in claim 1.  
Scott discloses a base (Fig. 4, base 40 has planar top and bottom sides) and a portable throwing disc (Par. 54, Frisbee disc)  and while Scott does not explicitly disclose the diameter of the base is no larger than a diameter of the portable throwing disc, this would be a matter of change in size and where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See In Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144.04 (IV) (A)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the diameter of Scott to provide a desired diameter of the base to provide sufficient stability without being overly large.  

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott (U.S. 20110095484) and Spagnuolo (WO 2012001536) in view of Sliger (U.S. 20110195805)
Regarding claim 8, Scott discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Scott (as modified by Spagnuolo) does not disclose a top end of the elongate pole is rounded. 
Sliger discloses a top end of the elongate pole is rounded (Fig. 2, cap 60 is rounded)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the pole end shape of Scott to provide a desired shape for design purposes. 
Regarding claim 9, Scott discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Scott (as modified by Spagnuolo) does not disclose one or more stripes are painted on the elongate pole
Sliger discloses one or more stripes (Par. 17, visually perceptible marking such as stripes) and while Sliger does not explicitly disclose stripes are painted, it is noted that the recitation "painted" recites a product-by-process limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the pole of Scott with the stripes of Sliger to provide various score indicators when playing a game of disc golf. 
Regarding claim 10, Scott discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Scott (as modified by Spagnuolo) does not disclose one or more sections are painted on the elongate pole. 
Sliger discloses one or more sections (Par. 17, colored sections) and while Sliger does not explicitly disclose sections are painted, it is noted that the recitation "painted" recites a product-by-process limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the pole of Scott with the colored sections of Sliger to provide various score indicators when playing a game of disc golf. 
Response to Arguments
Applicant's arguments filed 10/4/2022 have been fully considered but they are not persuasive. 
Regarding the IDS, the IDS is now accepted. 
Regarding the 112 rejection, the applicant fixed the previously noted issues and the 112 rejections have been removed.
Regarding the 102 rejection, the 102 is now removed in light of the amendment which has move previously claimed 7 into claim 1. 
Regarding the arguments directed towards Scott, it is argued that first the claims as amended no longer claim the device is adapted to fall over when struck, and one of ordinary skill reading the structural limitations of the claims, would not think that the claimed structural features are claimed with the intent of the providing a device which would fall over when struck, as nothing in the structural limitations suggests the device is adapted to fall over when struck. 
Second, even under the assumption that the structural limitations suggest the device is adapted to fall over when struck, which again, they do not, the ability of the invention to be designed to fall over when struck is an intended use and further is a subjective intended use. Having a device designed to fall over readily when struck is broad and subjective, as there is no measure of how much force is needed and structurally, which Scott would be fully capable of being knocked over when struck with a sufficient amount of force. 
Third, in support of the above, Scott notes the that the stability provided to the base, is simply to provide a stand that can be positioned on any desired surface to orient the pole generally vertically in a quick and easy manner, and makes no suggestion that Scott is intended to remain upright regardless of any striking force that may hit the device. Therefore, one of ordinary skill would readily recognize the intended use of the Scott base is to provide enough stability to place the pole in an upright position and remain stationary, but not necessarily designed such that the device would not be knocked over when encountering sufficient force. 
Regarding the arguments directed towards Spagnuolo, it is argued that while Spagnuolo may not have the same motivation as the instant invention, Spagnuolo discloses the claimed structural feature, and would have been obvious to combine with the base of Scott as a matter of design choice. While the applicant notes that a base with an odd number of sides is guaranteed to land on at least one point when rocking rather than two sides and therefore is more likely to fall over, it is argued that first, the claim limitations as amended give no indication as to the intended use of the device, and make no claim to the device falling over. Both Scott and Spagnuolo disclose it is known to have various shapes for the base, as evidenced by Par. 42 of Scott and Pg. 4 of Spagnuolo and therefore, one of ordinary skill would have motivation from Spagnuolo to modify the base of Scott to a polygon with an odd number of sides, if a user chose to as design choice, and by making such a choice, would inherently provide the same function as that of the instant invention due to the shape chosen. Therefore, it is clear that while a base of a polygonal shape with an odd number of sides may be preferable, as noted in Par. 2 of the summary of the instant invention, nothing about a base having a different shape would prevent the device from falling over, and therefore since the desired function of falling over could be provided by a base having a number of shapes, having a base of a polygonal shape with an odd number of sides would only be a matter of change in shape and does not provide a novel and non-obvious function. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194. The examiner can normally be reached M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RKP/

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711